            Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 1 of 33



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com
       -and-

REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, NY 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com


United States District Court
Southern District of New York                                     7:19-cv-10860

Sherise Richardson, individually and on
behalf of all others similarly situated,
                                 Plaintiff,
                                                             Class Action Complaint
                   - against -

Mars, Incorporated,
                                 Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.      Mars, Incorporated (“defendant”) manufactures, distributes, markets, labels and sells

ice cream products purporting to contain flavor from their natural characterizing flavor, vanilla,

under their M&M's brand (“Products”).

       2.      The Products are available to consumers from retail and online stores of third-parties

and defendant’s website and are sold in boxes containing 6 bars of 1.63 FL OZ (9.78 FL OZ).



                                                  1
            Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 2 of 33



       3.      The relevant front and back label representations include “Vanilla” and “vanilla

reduced fat ice cream.”




       4.      The designation of the Product’s flavor is shown through the following images and/or

statements.




                                                 2
             Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 3 of 33




I.      Ice Cream Products

        5.      Ice cream is a year-round treat enjoyed by 96% of Americans.1

        6.      Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen

water, and air – that make up the mouthwatering concoction.”2

        7.      Ice cream is defined by a minimum of 10 percent milkfat, weighing no less than 4.5

pounds to the gallon and containing less than 1.4 % egg yolk solids.3

        8.      When ice cream has 1.4% or more egg yolk solids as part of its base, it is referred to

as “french ice cream.”4

        9.      According to ice cream lore, Thomas Jefferson supposedly “invented” vanilla ice

cream when he learned of vanilla during his ambassadorship to France and upon returning to

Monticello, mixed this bottle with the frozen milk and cream dessert he was fond of consuming




1
  Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018
2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2) (“Ice cream and frozen custard.”).
4
  21 C.F.R. § 135.110(f)(1).


                                                       3
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 4 of 33



while drafting the Declaration of Independence.5

        10.     President Jefferson is even said to have imported vanilla so this new frozen dairy

treat could be served at his inaugural ball.


II.     Vanilla is Perennial Favorite Ice Cream Flavor

        11.     Vanilla is the consistent number one flavor for 28% of consumers, confirmed two

groups who would know – the International Dairy Foods Association (IDFA) (ice cream

producers) and National Ice Cream Retailers Association (ice cream parlors).

        12.     The reasons for vanilla’s staying power are “not only because it is creamy and

delicious, but also because of its ability to enhance so many other desserts and treats.”6

        13.     By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”7

        14.     The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge and sprinkled with crushed nuts and topped by a

maraschino cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).8


III.    Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        15.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles



5
  Thomas Jefferson’s Handwritten Vanilla Ice Cream Recipe, Open Culture, July 13, 2014; Thomas Jefferson’s Vanilla
Ice Cream, Taste of Home, June-July 2012; Thomas Jefferson’s Original Vanilla Ice Cream Recipe, Jefferson Papers,
Library of Congress; Anna Berkes, “Ice Cream” in Thomas Jefferson Encyclopedia, Thomas Jefferson Foundation,
Inc., Monticello.org, June 28, 2013
6
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
7
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018
8
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.


                                                         4
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 5 of 33



extractable from one-unit weight of vanilla beans.”9

        16.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”10

        17.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.11

        18.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”12

        19.     This demand could not be met by the natural sources of vanilla, leading

manufacturers to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and

appearance.

        20.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.13




9
  21 C.F.R. §169.3(c).
10
   Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
11
   Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
12
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
13
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.


                                                         5
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 6 of 33



        21.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


     A. Food Fraud as Applied to Vanilla

        22.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.14

        23.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.15

        Type of Food Fraud                                     Application to Vanilla

 ➢ Addition of markers
                                        •   Manipulation of the carbon isotope ratios to produce
      specifically tested for
                                            synthetic vanillin with similar carbon isotope composition
      instead of natural
                                            to natural vanilla
      component of vanilla beans

                                        •   Ground vanilla beans and/or seeds to provide visual appeal
                                            as “specks” so consumer thinks the product contains real
                                            vanilla beans, when the ground beans have been exhausted
 ➢ Appearance of more and/or
                                            of flavor
      higher quality of the
                                        •   Caramel to darken the color of an imitation vanilla so it
      valued ingredient
                                            more closely resembles the hue of real vanilla16
                                        •   Annatto and turmeric extracts in dairy products purporting
                                            to be flavored with vanilla, which causes the color to better



14
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
15
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
16
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.


                                                        6
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 7 of 33



                                          resemble the hue of rich, yellow butter

                                      •   Tonka beans, though similar in appearance to vanilla
 ➢ Substitution and
                                          beans, are banned from entry to the United States due to
     replacement of a high
                                          fraudulent use
     quality ingredient with
                                      •   Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                          added to imitation vanillas to increase vanilla flavor
     lower quality
                                          perception

 ➢ Addition of less expensive
                                      •   Synthetically produced ethyl vanillin, derived from
     substitute ingredient to
                                          recycled paper, tree bark or coal tar, to imitate taste of real
     mimic flavor of more
                                          vanilla
     valuable component

                                      •   “to mix flavor materials together at a special ratio in which
                                          they [sic] compliment each other to give the desirable
                                          aroma and taste”17
                                      •   Combination with flavoring substances such as propenyl

 ➢ Compounding, Diluting,                 guaethol (“Vanitrope”), a “flavoring agent [, also]

     Extending                            unconnected to vanilla beans or vanillin, but unmistakably
                                          producing the sensation of vanilla”18

                                      •   “Spiking” or “fortification” of vanilla through addition of
                                          natural and artificial flavors including vanillin, which
                                          simulates vanilla taste but obtained from tree bark

                                      •   Alleged injection of vanilla beans with mercury, a
 ➢ Addition of fillers to give
                                          poisonous substance, to raise the weight of vanilla beans;
     the impression there is
                                          see International Flavors and Fragrances (IFF), Inc. v.
     more of the product than
                                          Day Pitney LLP and Robert G. Rose, 2005. Docket
     there actually is
                                          Number L-4486-09, Superior Court of New Jersey,



17
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
18
   Berenstein, 423.


                                                     7
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 8 of 33



                                              Middlesex County.


                                         •    Subtle, yet deliberate misidentification and obfuscation of
                                              a product’s components and qualities as they appear on the
                                              ingredient list
                                               o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
 ➢ Ingredient List Deception19                 o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
                                               o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food; often containing high
                                                  amount of vanillin, which must be disclosed as an
                                                  artificial flavor when paired with vanilla


     B. The Use of Vanillin to Simulate Vanilla

        24.     The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

        25.     First synthesized from non-vanilla sources by German chemists in the mid-1800s,

vanillin was the equivalent of steroids for vanilla flavor.

        26.     According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”20

        27.     Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla


19
   Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.
20
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                         8
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 9 of 33



plant, which means that almost all vanillin has no connection to the vanilla bean.

       28.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

       29.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

       30.    This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

       31.    This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


   C. “Natural Vanillins” are Produced in a Non-Natural Manner

       32.    The past ten years have seen the introduction of vanillin ingredients that purport to

be a “natural flavor,” based on the raw material being a natural source and undergoing a natural

production process.

       33.    However, the starting material, eugenol, is subjected to high heat and high pressure

in conversion to vanillin, which is actually considered by the FDA to be a synthetic method.



                                                  9
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 10 of 33



        34.     These low-cost “natural vanillins” are produced by the ton in China, with little

transparency or verification, before being delivered to the flavor companies for blending.


     D. Vanilla “WONF” to Imitate Real Vanilla

        35.     The global shortage of vanilla beans has forced the flavor industry to “innovate[ing]

natural vanilla solutions…to protect our existing customers.”21

        36.     These “customers” do not include the impoverished vanilla farmers who are at the

mercy of global conglomerates nor consumers, who are sold products labeled as “vanilla” for the

same or higher prices than when those products contained only vanilla.

        37.     According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

        38.     According to industry leaders like the head of “taste solutions” at Irish conglomerate

Kerry, flavor manufacturers must “[G]et creative” and “build a compounded vanilla flavor with

other natural flavors.”

        39.     These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” blended together in a special ratio to complement and enhance

the vanilla component.22

        40.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”23


21
   Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.
22
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
23
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.


                                                         10
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 11 of 33



         41.   That high level executives in the flavor industry openly boast of their stratagems to

give consumers less vanilla for the same price is not unexpected, given that the trade organization

for flavor companies has abandoned its “self-policing” role as a guardian for honesty and fair

dealing towards consumers.

         42.   For example, the flavor trade group disbanded its Vanilla Committee, which was

responsible for ensuring honest labeling, in favor of pocketing dues and membership fees from the

largest food conglomerates.


IV.      Ice Cream Flavor Labeling

         43.   Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized the flavoring requirements in the

context of ice cream flavored by vanilla:24

                    There are three categories of vanilla ice cream, as defined by the FDA
                    Standard of Identity. Vanilla ice cream Category I contains only vanilla
                    extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                    of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice
                    cream Category III contains synthetic ingredients.

         44.   Carol McBride, U.S. vanilla category manager for global flavor giant Symrise, noted

these requirements and their effect on consumers: “If the flavor comes partially or fully from

another source, the company must stamp ‘vanilla flavored’ or ‘artificial vanilla’ on the front of the

package, a likely turnoff to consumers.”25


      A. Early Ice Cream Flavoring Debate is “Stirring”

         45.   Before formal regulations were enacted, Congressional Hearings from the 1930s

offered the legislature the opportunity to state their position on the non-misleading designation of


24
   Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).
25
   Melody M. Bomgardner, “The problem with vanilla,” Chemical & Engineering News, Sept. 12, 2016.


                                                     11
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 12 of 33



flavors on ice cream products.

       46.   Unsurprisingly, the starting point for the debate was how to label vanilla ice cream

flavored with added vanillin from clove oil, a natural source material.

       47.   Why, the industry, asked Congress, could they not label their products as “vanilla ice

cream” if it contained vanillin from sources other than vanilla beans?

       48.   In response, Congressmen E.A. Kenny of New Jersey and Virgil Chapman of

Kentucky inquired of ice cream’s representative, Mr. Schmidt:

       Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                   ice cream, it ought to be vanilla; and if it is made with vanillin
                   extracted from oil of cloves, you ought to label it manufactured
                   with such vanillin?

       Mr. Schmidt: Well, we, of course, do not think so. That is why we are here
                    making our protest. We think, after all, the consuming public is
                    accustomed to accepting as vanilla artificial vanillas.

       Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                   (emphasis added)

       ……………

       Mr. Chapman: I do think that if it is chocolate it ought to be labeled “chocolate”;
                    and if it is flavored with vanillin made from oil of cloves, it ought
                    to be labeled to show that it is flavored with vanillin made from oil
                    of cloves; and if it is flavored with vanilla, it ought to be labeled
                    "vanilla"; and if it is " flavored with lemon, it ought to be labeled
                     lemon "; and if it is cherry, it ought to be labeled "cherry.”

       49.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman: Do you make raspberry?

               Mr. Hibben        Yes.

               Mr. Chapman       And you put that on the label?

               Mr. Hibben        We say “raspberry ice cream.”

               Mr. Chapman       And if it is peach, you put that on the label?


                                                  12
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 13 of 33



                 Mr. Hibben         It Is peach ice cream; yes.

                 Mr. Chapman And If you call it vanilla, what do you put on?

                 Mr. Hibben         We put "vanilla ice cream" on our labels. That Is what we
                                    want to continue to do. We want to put vanilla on those
                                    labels.

                 Mr. Chapman        But you say you put in It oil of cloves instead of vanilla.

                 Mr. Hibben         We do not use cloves. We use vanillin derived from the
                                    oil of cloves.

                 Mr. Chapman        If you put out strawberry ice-cream, you would not want
                                    to use raspberry to make it, would you?

                 Mr. Hibben         No; but we use vanillin, which is an ingredient of the
                                    vanilla bean and, its true to name.

                 Mr. Chapman        Is it an extract from the vanilla bean?

                 Mr. Hibben         It is both. It is taken both from the eugenol and the vanilla
                                    bean and is the same product. If you were a chemist you
                                    could not tell the difference, and if you were a doctor, you
                                    would say that one is just as harmless as the other.

                 Mr. Chapman        I do not object to buying artificial vanilla ice cream if it is
                                    pure, but if it is artificial. I would like to know what I am
                                    getting.26

        50.    Even before ice cream standards were established, Congress framed the central

question for ice cream flavoring as whether the flavor source was entirely derived from the

characterizing flavor – i.e., raspberry for raspberry ice cream, vanilla for vanilla ice cream.


     B. Ice Cream Flavoring Regulations

        51.    The ice cream standard of identity, 21 C.F.R. § 135.110, established in the early

1960s “provided for a system for designating characterizing flavors in ice cream which has come

to be referred to as the ‘3 category flavor labeling.’” Exhibit “A,” FDA, Taylor M. Quinn,


26
  One of the reasons for the emphasis on flavor derived from the characterizing flavor was ice cream’s status as a
high value, expensive product, made mainly from milk and cream. The use of ersatz flavoring lowered the quality of
an otherwise valued item.


                                                       13
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 14 of 33



Associate Director for Compliance, Bureau of Foods, to Glenn P. Witte, International Association

of Ice Cream Manufacturers, May 31, 1979 (“Quinn Letter, May 31, 1979”).

          52.   The requirements “recognize[s] three distinct types of ice cream, based on the use of

natural and various combinations of natural and various combinations of natural and artificial

flavors that characterize this food.” Exhibit “A,” Quinn Letter, May 31, 1979; see 21 C.F.R. §

135.110(f)(2)(i)-(iii); 21 C.F.R. § 135.110(f)(3)-(5).

                             Vanilla Ice Cream Labeling Quick Chart
 Category                    Label Diagram                       Flavor Source           Authority
                                                                                        (21 C.F.R.)
 I              [“characterizing flavor”] + [“ice cream”] → Vanilla Beans           §135.110(f)(2)(i)
                “Vanilla Ice Cream” or “Strawberry Ice
                Cream”

 II             [“characterizing flavor”] + [“flavored”] + Vanilla Beans;           §135.110(f)(2)(ii)
                [“ice cream”] → “Vanilla Flavored Ice Non-Vanilla
                Cream” or “Peach Flavored Ice Cream”       Beans

 III            [“artificial” or “artificially flavored”] + Vanilla Beans;          §135.110(f)(2)(iii)
                [“characterizing flavor”] + [“ice cream”] → Non-Vanilla
                “Artificially Flavored Vanilla Ice Cream” or Beans
                “Artificially Flavored Strawberry Ice
                Cream”


          53.   The key distinction between labeling flavors in ice cream compared to other foods is

in the meaning of “natural flavor.”

          54.   In ice cream, “natural flavor” refers to flavor derived only from the characterizing

flavor, while “artificial flavor” refers to flavors derived from sources other than the characterizing

flavor.

          55.   For a category 1 ice cream, which “contains no artificial flavor, the name on the

principal display panel or panels of the label shall be accompanied by the common or usual name

of the characterizing flavor, e.g., ‘vanilla,’ in letters not less than one-half the height of the letters



                                                   14
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 15 of 33



used in the words ‘ice cream.’” 21 C.F.R. §135.110(f)(2)(i); see Quinn Letter, May 31, 1979 (“the

designation of a characterizing flavor for category I ice cream is based on the premise that only

natural flavor derived from the product whose flavor is simulated may be used.”).

        56.    Category II and III may contain a natural characterizing flavor and artificial flavor

simulating it, but differ based on whether the natural characterizing flavor predominates. See 21

C.F.R. §135.110(f)(2)(ii) (“Category II”) (“If the food contains both a natural characterizing flavor

and an artificial flavor simulating it, and if the natural flavor predominates”); 21 C.F.R.

§135.110(f)(2)(iii) (“Category III”) (“If the food contains both a natural characterizing flavor and

an artificial flavor simulating it, and if the artificial flavor predominates”); Exhibit “A,” Quinn

Letter, May 31, 1979 (“The flavor designation for category II ice cream is on the basis that the

product contains both natural and artificial flavor, but the natural flavor predominates, whereas in

category III the artificial flavor predominates.”).

        57.    The non-vanilla flavor which simulates the natural characterizing vanilla flavor is

deemed to predominate when “the amount of vanillin used is greater than 1 ounce per unit of

vanilla constituent.” See 21 C.F.R. §135.110(f)(5)(i); Exhibit “B,” FDA, R.E. Newberry, Assistant

to the Director, Division of Regulatory Guidance, Bureau of Foods, to Daniel P. Thompson,

October 30, 1979 (“Newberry Letter, October 30, 1979”) (a non-vanilla flavor “is deemed to

simulate [resemble or reinforce] vanilla if the addition of the non-vanilla flavor results in a

reduction in the amount of vanilla bean derived flavor that would otherwise be used in a vanilla

flavored ice cream…such a product would come under category III and have to be labeled as

‘artificial vanilla.’”).

        58.    The requirements – and resulting consumer expectations for almost fifty years – are

clear: “the flavor agent for vanilla ice cream (a category I product) is limited to vanilla bean and/or




                                                  15
            Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 16 of 33



flavor derived from vanilla beans.” Exhibit “A,” Quinn Letter, May 31, 1979; see also Exhibit

“C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is subject to

the category 1 ice cream requirements and, therefore, must contain only the characterizing flavor

derived from vanilla beans,” “the standard for ice cream does not provide for the label designation

of “With other [natural] flavors” (WONF).”).


V.         Flavoring Regulations for Ice Cream are Distinct from Other Foods

           59.    The flavor regulations for ice creams are separate from the general flavor regulations

for other foods. Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22; Exhibit “A,”

Quinn Letter, May 31, 1979 (“The general flavor regulations are not applicable to this standardized

food.”).

           60.    The ice cream flavor designations were “established long before the development of

the general flavor regulations published under 21 CFR 101.22.” Exhibit “C,” FDA, J.L. Summers,

Assistant to the Director, Division of Regulatory Guidance, Bureau of Foods, April 10, 1979 to

David B. Daugherty              (“Summers Letter, April 10, 1979”) (“Consequently, the labeling

requirements for the declaration of flavors in the name of ice cream are specifically provided for

by the standard and is separate and apart from the general flavor regulations.”).27

           61.    Under 21 C.F.R. § 101.22(a)(3), “natural flavor” is defined generally as “the essential

oil, oleoresin, essence or extractive…which contains the flavoring constituents” from a natural

source such as plant material and can refer to combinations of natural flavors.

           62.    “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

           63.    For the purposes of designating the type of ice cream on the front label, whether a


27
     Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22.


                                                         16
             Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 17 of 33



flavor complies with the general definition of natural flavor in other regulations has no relevance.

Exhibit “C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is

subject to the category I ice cream requirements and, therefore, must contain only the

characterizing flavor derived from vanilla beans.”); Exhibit “A,” Quinn Letter, May 31, 1979 (“It

is our understanding that there are available in the market place, natural flavoring compounds that

resemble, simulate and/or enhance vanilla flavor but are not derived from vanilla bean. These

flavor compounds would not comply with the intent of the flavor provisions of Category I ice

cream”).

           64.    This is because 21 C.F.R. § 135.110(f) “makes no provision for any natural flavors

other than natural characterizing flavors.” Exhibit “D,” Joseph Hile, Associate Commissioner for

Regulatory Affairs, February 9, 1983, Formal Advisory Opinion at p. 9 (“Hile Letter, February 9,

1983”) (“FDA must treat all natural flavors that simulate the characterizing flavor as artificial

flavors when deciding what name should appear on the principal display panel”).28

           65.    At best, “[N]atural flavors not derived from vanilla beans may be used in

combination with the standardized items included under 21 CFR 169 (vanilla-vanillin extract or

vanilla-vanillin flavoring) for category II vanilla flavored ice cream provided that the flavoring

contributed by or derived from the vanilla beans predominates.” Exhibit “E,” FDA, Quinn to

Kenneth Basa, August 22, 1979 (“Quinn Letter, August 22, 1979”).


VI. The Products are Misleading Because they Contain Non-Vanilla Flavoring


           66.    The front label statements of “Vanilla” and “Vanilla Reduced Fat Ice Cream” are

understood by consumers to identify a product where (1) vanilla is the characterizing flavor, (2)



28
     21 C.F.R. § 135.110(f) was previously 21 C.F.R. § 135.110(e).


                                                          17
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 18 of 33



vanilla is contained in a sufficient amount to characterize flavor the product, (3) the flavor is

derived from vanilla extract or vanilla flavoring, (4) no other flavors simulate, resemble, reinforce,

or enhance flavoring from vanilla and (5) vanilla is the exclusive source of flavor.

        67.    The front label statements of “Vanilla” and “Vanilla Reduced Fat Ice Cream” fail to

adequately inform consumers that the Products actually contain “non-vanilla flavors.”


    A. Ingredient List Declaration of “Natural Flavor” Reveals Flavor is Not Exclusively Vanilla

        68.    The ingredient list reveals the reduced fat vanilla ice cream portion of the Product is

flavored by the ingredient designated as “Natural Flavors.”

                                           Ingredient List




    INGREDIENTS: REDUCED FAT ICE CREAM: SKIM MILK, CREAM, SUGAR,
    CORN SYRUP, WHEY, MONO AND DIGLYCERIDES, CAROB BEAN GUM, GUAR
    GUM, CARRAGEENAN, ANNATTO EXTRACT (COLOR), NATURAL FLAVOR.
    COATING: SUGAR, COCONUT OIL, MILK, LACTOSE, PALM OIL, CHOCOLATE,
    COCOA POWDER, SOY LECITHIN, ARTIFICIAL FLAVOR. COATED M&M
    MINIS MILK CHOCOLATE CANDIES: [MILK CHOCOLATE (SUGAR,
    CHOCOLATE, SKIM MILK, COCOA BUTTER, LACTOSE, MILKFAT, SOY
    LECITHIN, SALT, ARTIFICIAL AND NATURAL FLAVORS), SUGAR, COLORING
    (INCLUDES BLUE 1 LAKE, RED 40, YELLOW 6, YELLOW 5, BLUE 1, RED 40
    LAKE, YELLOW 6 LAKE, YELLOW 5 LAKE, BLUE 2 LAKE, BLUE 2), CORN
    SYRUP, DEXTRIN, CORNSTARCH, CARNUBA WAX], COCOA BUTTER.

        69.    Where a product is labeled as a type of, or containing, vanilla ice cream, without any

or adequate qualification, but the ingredient list identifies “natural flavor” it means (1) the

flavoring is not exclusively from vanilla, (2) the non-vanilla flavor likely contains vanillin, not

disclosed as an artificial flavor when paired with real vanilla, (3) the non-vanilla flavors simulate,

resemble and reinforce the vanilla flavor and (4) the use of these non-vanilla flavors allow the use

of less real vanilla.



                                                  18
             Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 19 of 33



           70.     Had the Products flavoring derived exclusively from vanilla, the ingredient list would

declare the common or usual names of one or more of the exclusively vanilla ingredients, viz,

Vanilla Extract, Concentrated Vanilla Extract, Vanilla Flavoring and Concentrated Vanilla

Flavoring, and not declare any other flavor ingredient. See 21 C.F.R. §§ 169.175 to 169.178.

           71.     The exclusively vanilla ingredients – vanilla flavoring, vanilla extract, etc. – differ

only in that the former is at least thirty-five (35) percent ethyl alcohol while the latter is less than

this amount.29

           72.     Because ice cream is a standardized food and the vanilla ingredients are subject to

their own standards of identity, the designation of these vanilla ingredients is controlled by 21

U.S.C. §343(g) – they are required to be specifically declared:30

                    A food shall be deemed to be misbranded –

                    (g) Representation as to definition and standard of identity

                    If it purports to be or is represented as a food for which a definition and standard of
                    identity has been prescribed by regulations as provided by section 341 of this title,
                    unless (1) it conforms to such definition and standard, and (2) its label bears the
                    name of the food specified in the definition and standard, and, insofar as may be
                    required by such regulations, the common names of optional ingredients (other than
                    spices, flavoring, and coloring) present in such food.

           73.     The Product’s use of the term “Natural Flavors” is outside of a regulatory shield

provided by the general flavoring regulations because this term’s meaning in the context of ice

cream is distinct, which consumers have come to expect over decades of non-misleading ice cream

descriptions.

           74.     Had the Product sought to adequately inform consumers of the presence of non-

vanilla flavors, it could have been described as “vanilla bean flavored ice cream” or another such



29
     21 C.F.R. §§ 169.175 (Vanilla extract.), 169.177 (Vanilla flavoring.); also concentrated versions of each of these.
30
     21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.


                                                            19
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 20 of 33



term, depending on criteria currently known only to defendant (i.e., components of the “natural

flavor” ingredient).


VII.   Product Analysis Would Reveal or Reveals Presence of Non-Vanilla Flavors

       75.    Gas chromatography-mass spectrometry (“GC-MS”) and high-performance liquid

chromatography (“HP-LC”) can determine the presence of flavor compounds typically associated

with vanilla (“marker compounds”).

       76.    These four marker compounds are present in consistent amounts, identified below.

                           Compounds            Percent Present in Vanilla Beans
                              vanillin                      1.3-1.7 %
                   p-hydroxybenzaldehyde                      0.1%
                           vanillic acid                      0.05%
                       p-hydroxybenzoic acid                  0.03%

       77.    Analysis of the Products by GC-MS and/or HP-LC has shown or is likely to show

mismatched ratios of these vanilla marker compounds and/or the non-detection of certain marker

compounds.

       78.    The reason for these results is that the “Natural Flavors” ingredient refers to a “blend”

of vanilla extract or vanilla flavoring with non-vanilla flavors.

       79.    In reality, “blend” is too generous a term to describe the Product’s “Natural Flavors”

because this term implies the vanilla and non-vanilla components are present in relatively

equivalent amounts.

       80.    However, the amount of real vanilla contained in the “Natural Flavors” is de minimis,

and at best, real vanilla does not constitute the entirety of the “Natural Flavors,” which is required

to label a product vanilla ice cream.




                                                  20
             Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 21 of 33



VIII.      Coloring Misleads Consumers to Expect Products Contain More Vanilla Than They Do

           81.    The Products contain extracts of annatto for coloring purposes, indicated on the

ingredient list – “Annato Extract (Color).”

           82.    Annatto extracts are often used in cheddar cheese to provide a rich yellow-orange

shade evocative of milkfat associated with butter, produced by dairy cattle in the United States.

           83.    No allegation is made with respect to how annatto and turmeric are declared or about

their use, which is specifically permitted by regulation.31

           84.    Though added coloring is permitted in ice cream, it is not permitted if it results in a

misleading impression as to the quality of the product.

           85.    The result of annatto is a darker color as indicated below, which is similar in

appearance to color of the ice cream scoops on the front labels.




           86.    The darker color makes the consumer (1) less likely to question or be skeptical of the

amount and type of vanilla in the Products, (2) expect the Products to be similar to other, accurately

labeled vanilla ice creams and (3) expect the Products contain more vanilla than they actually do.

           87.    Since the annatto does modify the color of the vanilla ice cream closer to a vanilla

ice cream flavored exclusively by flavor from the vanilla plant and because the Products lack

sufficient vanilla – in amount and percent of the total flavoring – the use of annatto is misleading



31
     21 C.F.R. § 101.22(k)(3)


                                                     21
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 22 of 33



and used specifically to make it appear the Products have more vanilla than they actually do.


IX.       Products Labeled as or with Vanilla Ice Cream Modified by Express Nutrient Content
          Claims32

      A. Differences between “Vanilla Ice Cream” and “Vanilla Ice Cream” Modified by Express
         Nutrient Content Claims

            i.    Allowance Made for Variations in Fat, Sugar and Calories in Ice Cream

          88.    Until the early 1990s, any product with “ice cream” (or a standardized food) in its

name had to meet requirements set in its standards of identity which required a dairy product with

“not less than 10 percent milkfat, nor less than 10 percent nonfat milk solids.”33

          89.    Around this time, express nutrient content claims were introduced, which meant

companies could make “direct statement[s] about the level (or range) of a nutrient in a food, e.g.,

‘low sodium’ or ‘contains 100 calories,’” milkfat or sugar.34

          90.    In all other respects, the product has to maintain conformity to the standard so

consumers will not expect a product to taste and/or perform in a certain way when that product

departs in significant and/or material ways from what they are accustomed to receiving.

          91.    For example, instead of requiring ice cream to have 10% milkfat, “lowfat ice cream”

could contain a maximum of 3 grams of total fat per serving (½ cup) and “nonfat ice cream” could

contain less than 0.5 grams of total fat per serving.35

          92.    The following table contains variations of ice cream with express nutrient content

claims.

 Nutrient Content Claim + Ice Cream36                             Difference between Modified


32
   21 CFR § 130.10 – Requirements for foods named by use of a nutrient content claim and a standardized term.
33
   21 C.F.R. § 135.110(a)(2).
34
   21 C.F.R. § 101.13(b)(1).
35
   21 21 C.F.R. § 130.10(a).
36
   21 C.F.R. § 130.10(e) (“Nomenclature. The name of a substitute food that complies with all parts of this regulation
is the appropriate expressed nutrient content claim and the applicable standardized term.”)


                                                         22
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 23 of 33



                                                            and Standardized Ice Cream
 Reduced Fat Ice Cream                          •   25% less fat than a reference product37
                                                • 50% reduction in total fat from the reference
 Light Ice Cream                                  product, or one-third reduction in calories if fewer
                                                  than 50% of the calories are from fat38
                                                • No amount of sugars or ingredient that contains
                                                  sugars is added during processing or packaging;
 No Sugar Added Ice Cream
                                                • The food does not contain an ingredient
                                                  containing added sugars39
 Low Fat Ice Cream                              • Not more than 3 g of total fat per serving40
 Nonfat or Fat Free Ice Cream                   • Less than 0.5 g of fat per serving41

           ii.    Performance Characteristics

         93.     Modified versions of standardized foods were permitted to deviate from the standard

with respect to performance characteristics like moisture content, food solids content requirements,

or processing conditions.


          iii.    Ingredient Deviations

         94.     In modified foods, the ingredients were required to be those permitted by the

particular standard, subject to certain exceptions.42

         95.     If an ingredient or component was specifically required by the standard, it could not

be replaced or exchanged with a similar ingredient from another source unless the standard allows

it, i.e., vegetable oil shall not replace milkfat in light sour cream).43

         96.     If a standard prohibited an ingredient, that ingredient could not be added in a




37
   21 C.F.R. § 101.62(b)(4)
38
   21 C.F.R. § 101.56
39
   21 C.F.R. § 101.60(c)(2)
40
   21 C.F.R. § 101.62(b)(2)
41
   21 C.F.R. § 101.62(b)(1)
42
   21 C.F.R. § 130.10(d)(1).
43
   21 C.F.R. § 130.10(d)(2).


                                                    23
           Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 24 of 33



modified version of the food.44

         97.     All ingredients required by a standard have to still be present in a significant amount

in a modified version of the food, viz, at least that amount that is required to achieve the technical

effect of that ingredient in the food.45


     B. The Product’s Representation as a “Vanilla Reduced Fat Ice Cream” are Misleading

         98.     The Product is represented as a Modified Versions of Vanilla Ice Cream, which is

misleading and fails to comply with the requirements for express nutrient content claims for

standardized foods.

         99.     Vanilla ice cream modified by an express nutrient content claim still requires that the

flavor is derived exclusively from the characterizing flavor, vanilla, because vanilla is a required

ingredient for adherence to the standardized food..

         100. The standard for vanilla ice cream does not permit the Products to replace or

substitute flavors obtained from a non-vanilla source for flavors obtained from the vanilla plant,

i.e., vanilla flavoring or vanilla extract. See 21 C.F.R. § 130.10(d)(2).46

         101. Vanilla ice cream modified by an express nutrient content claim does not permit non-

vanilla bean derived flavors in a Category 1 vanilla ice cream. See 21 C.F.R. § 130.10(d)(3).47

         102. The prohibited ingredient or ingredient component in the Reduced Fat Vanilla Ice

Cream Product is the non-vanilla part of the “Natural Flavor.”



44
   21 C.F.R. § 130.10(d)(3).
45
   21 C.F.R. § 130.10(d)(4).
46
   21 C.F.R. § 130.10(d)(2) (“An ingredient or component of an ingredient that is specifically required by the standard
(i.e., a mandatory ingredient) as defined in parts 131 through 169 of this chapter, shall not be replaced or exchanged
with a similar ingredient from another source unless the standard, as defined in parts 131 through 169 of this chapter,
provides for the addition of such ingredient (e.g., vegetable oil shall not replace milkfat in light sour cream); 21 C.F.R.
§ 135.110(f)(2)(i)
47
   21 C.F.R. § 130.10(d)(3) (“An ingredient or component of an ingredient that is specifically prohibited by the
standard as defined in parts 131 through 169 of this chapter, shall not be added to a substitute food under this section.”);
21 C.F.R. § 135.110(f)(2)(i)


                                                            24
          Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 25 of 33



         103. Because non-vanilla flavor is not permitted by the standard in vanilla ice cream, it is

by definition used in excess of levels provided for by the standard.

         104. Even if non-vanilla flavors were permitted in a product labeled “vanilla ice cream,”

the Product’s labels would still be misleading because the ingredient list does not identify the

“Natural Flavors” with an asterisk, such as “*Ingredient(s) not in regular vanilla light ice cream”

or “*Ingredient(s) in excess of amount permitted in regular vanilla light ice cream.”48


     C. Express Nutrient Content Claim Does Not Relate to Flavoring Used in Ice Creams

         105. The only authorized deviations from the standard by express nutrient content claims

are those that (1) are necessary to make the nutrient content claim, (2) ensure that the food meets

the performance characteristics of the traditional standardized food and (3) ensure the food is not

nutritionally inferior to the traditional standardized food.

         106. The allowed modifications to standardized foods relate to direct statements about the

level or range of a nutrient in the food such as fat, sugar and calories, as opposed to the amount

and composition of the flavoring.

         107. Modification of a food by an express nutrient content claim does not provide

justification or authority for deviating from the vanilla flavor requirement of a Category 1 ice

cream because:

         • The nutrient content claims modify the term “ice cream” by adjusting the nutrient

            composition of the Products;



48
     21 C.F.R. § 130.10(f)(2) (“Ingredients not provided for, and ingredients used in excess of those levels provided
for, by the standard as defined in parts 131 through 169 of this chapter, shall be identified as such with an asterisk in
the ingredient statement, except that ingredients added to restore nutrients to the product as required in paragraph (b)
of this section shall not be identified with an asterisk. The statement “*Ingredient(s) not in regular ___” (fill in name
of the traditional standardized food) or “*Ingredient(s) in excess of amount permitted in regular ___” (fill in name of
the traditional standardized food) or both as appropriate shall immediately follow the ingredient statement in the same
type size.); 21 C.F.R. § 135.110(f)(2)(i).


                                                          25
        Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 26 of 33



       • Vanilla ingredients are not nutrients, but flavorings;

       • Vanilla extract and vanilla flavorings are insignificant sources of calories, fat, sugar and

         other nutrients which are subject to express nutrient content claims;

       • Should a company wish to use less vanilla in an ice cream, it can easily do so by

         designating that product with the term “vanilla flavored” or a similar variation

       • The amount, type and/or percentage of vanilla is not permitted to be adjusted on the basis

         of making a nutrient content claim because the amount of vanilla has no functional or

         technical effect on those aspects of the food which are modified by the nutrient content

         claim.


X. Conclusion


       108. The proportion of the characterizing component, vanilla – from vanilla beans and

vanilla extract or vanilla flavoring – have a material bearing on price or consumer acceptance of

the Products because they are more expensive and desired by consumers.

       109. The Products are misleading because they do not contain the amount, type and

percentage of vanilla as a component of the flavoring in the ice cream, which is required and

consistent with consumer expectations.

       110. Had plaintiff and class members known the truth about the Products, they would not

have bought the Product or would have paid less for it.

       111. The Product contains other representations which are misleading and deceptive.

       112. As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $5.99 per 9.78 FL OZ, excluding tax – compared to other similar

products represented in a non-misleading way.




                                                26
            Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 27 of 33



                                      Jurisdiction and Venue


        113. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        114. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        115. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        116. This is a reasonable assumption because defendant’s Product is sold in thousands of

stores across all 50 states.

        117. Plaintiff Sherise Richardson is a citizen of New York.

        118. Defendant Mars, Incorporated is a Delaware corporation with a principal place of

business in McLean, Fairfax County, Virginia.

        119. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        120. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        121. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties

        122. Plaintiff Sherise Richardson is a citizen of Orange County, New York.

        123. Defendant is a Delaware corporation with a principal place of business in McLean,

Fairfax County, Virginia.



                                                   27
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 28 of 33



       124. During the class period, plaintiff purchased one or more of the Products identified

herein, in his district and/or state, for personal use, consumption or application based on the above

representations, for no less than the price indicated, supra, excluding tax,

       125. Plaintiff would consider purchasing the Product again if there were assurances that

the Products’ representations were no longer misleading.

                                         Class Allegations


       126. The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

       127. Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.

       128. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same representations.

       129. Plaintiffs is adequate representative because his or her interests do not conflict with

other members.

       130. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       131. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       132. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       133. Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                       and Consumer Protection Statutes of Other States and Territories


                                                 28
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 29 of 33



       134. Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.

       135. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       136. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       137. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       138. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to characterize the taste or flavor of the Products.

                                          Negligent Misrepresentation

       139. Plaintiff incorporates by reference all preceding paragraphs.

       140. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through misrepresenting the amount, quantity and/or

proportion of the flavoring ingredient.

       141. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Product and its components and ingredients, and knew or should have known same were false or

misleading.

       142. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       143. The representations took advantage of consumers’ (1) cognitive shortcuts made at




                                                  29
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 30 of 33



the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       144. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       145. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       146. Plaintiff incorporates by reference all preceding paragraphs.

       147. Defendant manufactures and sells products which purport to contain sufficient

amounts of the highlighted ingredient, vanilla, to characterize the taste or flavor of the Products,

which is desired by consumers.

       148. The Products warranted to Plaintiff and class members that they possessed

substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the presence or absence of the aforementioned ingredient.

       149. Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Product and its ingredients.

       150. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       151. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       152. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       153. Plaintiff and class members relied on defendant’s claims, paying more than they



                                                 30
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 31 of 33



would have.

                                                Fraud


       154. Plaintiff incorporates by references all preceding paragraphs.

       155. Defendant’s purpose was to sell a product which purported to contain valuable and

desired characterizing ingredients and/or flavors, and represent the Products were exclusively

flavored by the designated ingredients and contained sufficient independent amounts of same.

       156. Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained less of the desired ingredient.

       157. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.

                                            Unjust Enrichment

       158. Plaintiff incorporates by reference all preceding paragraphs.

       159. Defendant obtained benefits and monies because the Product were not as represented

and expected, to the detriment and impoverishment of Plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution



                                                  31
        Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 32 of 33



      and disgorgement for members of the State Subclasses pursuant to the consumer protection

      laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

      to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: November 23, 2019
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd., Suite 311
                                                              Great Neck, NY 11021
                                                              Telephone: (516) 303-0552
                                                              Facsimile: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056
                                                                      -and-
                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 West 93rd Street, 16th Floor
                                                              New York, NY 10025
                                                              Telephone: (212) 643-0500
                                                              Facsimile: (212) 253-4272
                                                              mreese@reesellp.com




                                              32
         Case 7:19-cv-10860-KMK Document 1 Filed 11/23/19 Page 33 of 33



7:19-cv-10860
United States District Court
Southern District of New York

Sherise Richardson, individually and on behalf of all others similarly situated,


                                         Plaintiff


        - against -


Mars, Incorporated,
                                          Defendant




                                   Class Action Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 23, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
